UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6030



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ALLEN KOKOSKI,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Elizabeth V. Hallanan,
Senior District Judge. (CR-92-90; CA-01-944-5)


Submitted:   March 11, 2004                 Decided:   March 19, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Allen Kokoski, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael   Allen   Kokoski    seeks   to   appeal      the   district

court’s orders accepting the report and recommendation of the

magistrate judge and denying relief on his motion filed under 28

U.S.C.   §    2255   (2000),    and   denying    relief      on   his    motion    to

reconsider filed pursuant to Fed. R. Civ. P. 59(e).                 An appeal may

not be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not   issue    absent   “a   substantial      showing   of    the   denial    of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Kokoski has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal. We also deny Kokoski’s motion to permit access

to the court and his motion for bail pending appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                          DISMISSED

                                      - 2 -